COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00114-CV


WALLACH & ANDREWS, L.P.                                                APPELLANT

                                         V.

GC MUSEUM PARTNERS, L.P.                                                APPELLEE


                                     ------------

       FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                     ------------

    ORDER OF REFERRAL TO MEDIATION AND ABATEMENT

                                     ------------

      The court has determined that this dispute is appropriate for referral to

mediation.   See Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (West Supp.

2011). This appeal is referred to Trey Gordon, 200 West Exchange Ave., Fort

Worth, Texas 76164, 817-377-4800, who shall complete a mediation conference

with all parties and their attorneys by Thursday, May 23, 2013.          All named

parties and an executive officer of any corporate party with full settlement

authority shall attend the entire mediation session with their counsel of record.
      Before the first scheduled mediation session, each party shall provide the

mediator and all parties with all information necessary for the mediator to

understand the issues presented.        The mediator may require any party to

supplement the information provided.

      The mediator will encourage and assist, but will not compel or coerce, the

parties in reaching a settlement of their dispute. Any expenses of mediation will

be borne equally by the parties, unless the parties and the mediator consent to a

different agreement, and not by the mediator or this court. Within 10 days of the

conclusion of the mediation, the mediator will advise the court only that the

parties did or did not settle their dispute. All matters revealed during mediation,

including the conduct and demeanor of the parties, shall remain confidential.

See id. §§ 154.053, .073.

      If the mediation fully resolves the issues in the case, the parties shall file

an appropriate motion in accordance with Tex. R. App. P. 42.1 within 10 days of

the conclusion of the mediation. If the parties need more time to effectuate the

terms of the settlement agreement, they must file a joint motion for extension of

time to file such a motion. The motion for extension is due within 10 days of the

conclusion of the mediation.

      It is ordered that this appeal shall be abated pending the mediation. If,

after mediation, the mediator advises the court that the parties did not settle their




                                         2
dispute, the appeal shall be ordered reinstated. All time periods relating to the

disposition of the appeal shall be tolled during the period of abatement.

      Any objection to this order must be filed with the clerk of this court and

served on all parties and the mediator within 10 days of the date of this order.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, the court reporter,

and the mediator.

      DATED April 23, 2013.


                                                    PER CURIAM




                                          3